The defendant, age thirty-one, pleaded guilty to the charge of conspiracy to violate *Page 8 
the Uniform State Narcotic Drug Act (General Statutes, c. 344) and was sentenced for a term of not less than two nor more than seven years in state prison. The maximum penalty for this crime is a $5000 fine or fifteen years or both. General Statutes § 54-197.
On January 15, 1963, the Hartford police, having secured a search warrant, went to 156 Barbour Street. Investigation had revealed that the defendant and another had been engaged in the sale of narcotics. The procedure was for a prospective buyer to call and let the phone ring once and then hang up. The codefendant would then meet the buyer on the street and make the sale. On this occasion, the codefendant was observed walking out of a driveway with the defendant. Defendant admitted that he and the codefendant were engaged in the sale of narcotics in the north end of Hartford.
Defendant has a record of narcotics addiction going back to December, 1950. His claim to the division is that he wishes to get sent to the Lexington Hospital in Kentucky. He had made the same request to the court at the time of sentencing.
The function of this division is to determine whether or not a sentence is unduly harsh and severe under the circumstances. The division is without power to act beyond the scope of this limited function.
   Wherefore the sentence must stand.
MacDONALD, LOISELLE and BOGDANSKI, JS., participated in this decision.